 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOil, Chemical and Atomic Workers InternationalUnion,AFL-CIOandOil,Chemical, andAtomic Workers International Union,Local 1-591, ' AF'L.-CIO (Texaco Refining and Market-ing, Inc.)andMichael Davenport.Case 19-CB-5822DECISION AND ORDER23 February 1987BY CHAIRMAN DOTSON ANDMEMBERS-JOHANSEN AND STEPHENSUpon a charge filed by Michael Davenport, anindividual, on lMay 1986 and amended chargesfiled on 16 and 23, May 1986, the General Counselof the National, Labor Relations Board issued acomplaint on 20 May 1986, against the Respond-ents,which, as amended on 5 June 1986, allegesthattheRespondentshave, violatedSection8(b)(1)(A) of the National Labor Relations Act.The' amended complaint alleges, and the Re-spondents, in their answer admit, that at all timesmaterial the Respondents have maintained a consti-tutional provision restricting resignations.'Any member may resign his or her member-'ship provided all indebtedness is satisfied andno charges— are pending against such memberand further provided that notice of such resig-nation is submitted in writing by such memberto the President of the Local 'Union of whichhe or she is a member within ten days preced-ing contract expiration date.Notwithstanding their admission of the above al-legation, theRespondents deny that they havecommitted the unfair labor practice alleged in thecomplaint, i.e., that bymaintainingthe constitution-al restriction, on theirmembers' right to resignfrom the Respondents', the Respondents have vio-lated Section 8(b)(1)(A) of the Act.On 23 July 1986 the General Counsel filed withthe Board a Motion for Summary Judgment, withexhibits attached, asserting .that the Respondents'answer to the amended complaint raises no genuineor material issues of fact which require an eviden-tiary hearing and urging that the Board issue a De-cision and, Order against the Respondents contain-ing findings of fact and conclusions of law in ac-cordance with allegations in the complaint. On 28July 1986 the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. The Re-spondents filed a response to the Notice to ShowCause in the form of a Cross-Motion for Summary1Art. I, sec. 6, of the Respondent International's constitution and artIII, sec.2, of the Respondent Local's constitution provides.Judgment, with exhibits attached, and a brief insupport of its motion and-in opposition to the Gen-eral_ Counsel's motion.The National Labor Relations Board,has delegat-ed its authority in this proceeding to a three-member panel.,Ruling on the Motions for Summary JudgmentThe Respondents' admissions to all the factual al-legations in the, complaint establish that they main-tained constitutional `restrictions on their members'right to resign from the Union. The General Coun-selcitesEngineers & Scientists Guild (Lockheed-California),268,NLRB 311 (1983), in support ofthe contention that maintenance alone of unlawfulrestrictions on resignation restrains and coerces em-ployees who may be, unaware of the- constitutionalprovision's unenforceability and thus violates Sec-tion 8(b)(1)(A) of the Act. The Respondents con-tend, after admitting the facts as alleged, -that sum-mary judgment should be granted in their- favorand the complaint dismissed- because (1) unlikesome-previous cases finding,8(b)(l)(A) violations,the constitutional restrictions at issue do not specif-ically refer to a member's right to resign during astrike or work stoppage or to possible discipline forexercising -Section 7 rights associated with such ac-tivities; (2) it is not alleged, nor would any evi-dence'show, that the Respondents have attemptedany disciplinary action against any former memberpursuant to a resignation proscribed -by the restric-tion; and (3) -an expunction remedy has not previ-ously been ordered by the Board' unless the unionhad attempted to enforce an unlawful- restriction. ''With respect to a -union's authority in this area,the Board has found that a union may not place're-strictions on the 'right of its members to resignfrom membership.Machinists Local 1414, (NeufeldPorsche Audi),270 NLRB 1330 (1984). InPatternMakers League v. NLRB, 473U.S. 95 '(1985), theSupreme Court essentially affirmed that principle.Although bothNeufeld Porsche Audiand -PatternMakers Leagueconcerned restrictions on' resigna-tions during or immediately prior to strikes, thereasoning of both the Board and the Court was suf-ficiently broad that restrictions not linked`'to strikeswould also be deemed unlawful. Thus, after consid-ering the significance of the proviso to Section8(b)(1)(A), the Court, quotingNeufeld Porsche-Audi(270NLRB at 1333), observed that "allowingunions to `extend an employee's membership obli-gation through restrictions on resignation' would`expan[d] the definition of internal action' beyondthe contours envisioned by the Taft-Hartley Con-gress."PatternMakers League, 473U.S. at 103.The Court further stated, in relating the Board's283 NLRB No. 10 OIL WORKERSLOCAL 1-591 (TEXACOREFINING)3holding onresignationrestrictions to the policies'underlying Section 8(a)(3) of the Act (id. at 107):Congress in 1947 sought to eliminate com-pletelyanyrequirement that the employeemaintain full union membership. Therefore, theBoard was justified in concluding that by re-stricting the right of employees to resign,League Law 13 impairs the' policy of volun-tary unionism [emphasis added].Consistentwith those principles, inSheetMetalWorkers Local 16 (Salem Heating),274 NLRB 41(1985), the Board found unlawful a constitutionalrestriction on resignation that was not related tostrikes or strike activity. Further, inSalem Heating,even where no enforcement or attempted enforce-ment by the union was alleged, the Board ruledthat maintenance of a restriction on resignation is aviolation of Section 8(b)(1)(A) and that expunctionis the appropriate remedy.Because the Respondents have admitted all thefactsmaterial to the resolution of the unfair laborpractices issue raised by the complaint, we shallgrant the General Counsel's Motion for SummaryJudgment in the absence of any material facts indispute or any authority to the contrary havingbeen shown by the Respondents. Accordingly, weshall also deny the Respondents' cross-motion.On the entire record, the Board makes the fol-lowing findings.1. JURISDICTIONThe Employer, Texaco Refining and Marketing,Inc., is a corporationengaged inthe business of re-fining and marketing petroleum worldwide and inthe State of Washington. During the 12 monthsprecedingissuanceof the complaint, a representa-tive period, the Employer had gross sales of goodsand services valued in excess of $500,000. In addi-tion, the Employer during that period sold andshipped goods or provided services from its facili-tieswithin the State of Washington to customersoutside that State or to customers within the StateofWashington, which customers were themselvesengaged ininterstate commerce by other than indi-rectmeansof a total valuein excessof $50,000.Further, the Employer during the past 12 monthspurchased and caused to be transferred and deliv-ered to its facilities within the State of Washingtongoods and materials valued in excess of $50,000 di-rectly from sources outside the State or from sup-plierswithin the State which in turn obtained thegoods and materials directly from sources outsidethe State of Washington. We find that the Employ-er is an employerengaged incommerce within themeaning of Section 2(6) and (7) of the Act.The Respondents, admit, and we find, that theyare labor organizations within the meaning of Sec-tion 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEThe Respondents have maintained constitutionalprovisions restrictingunion resignations.By suchconduct we find that the Respondents have violat-ed Section 8(b)(1)(A) of the Act.PatternMakersLeague v.NLRB,supra;MachinistsLocal 1414(Neufeld Porsche-Audi),supra;SheetMetal WorkersLocal 16 (Salem Heating),supra.CONCLUSIONS OF LAVv1.Texaco Refining and Marketing, Inc., Ana-cortes,Washington,isan,employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Respondents are labor organizationswithin the meaning of Section2(5) Ofthe Act.3.By maintaining constitutional provisions re-stricting theirmembers' right to resign from theRespondents, theRespondents violated Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practiceis an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents engaged inan unfair labor practice in violation of Section8(b)(1)(A) of the Act, we shall order that theycease and desist and take certain affirmative actionnecessary to effectuate the policies of the Act.2Specifically,we shall order the Respondents tocease and desist frommaintainingthe restriction onresignations found invalid and to expunge the pro-visions from their governingdocuments. Engineers& Scientists Guild (Lockheed-California),268 NLRB311 (1983).ORDERThe National Labor Relations Board orders thatthe Respondents, Oil, Chemical and Atomic Work-ers International Union, AFL-CIO .and Oil, Chemi-calandAtomicWorkers InternationalUnion,Local 1-591, AFL-CIO, their officers,agents, andrepresentatives, shall1.Cease and desist from2As part of the remedy the General Counsel seeks an order whichwill include a visitatonal clause authorizing the Board,for compliancepurposes,to obtain discovery from the Respondents under the FederalRules of Civil Procedure under the supervision of the United States courtof appeals enforcing the order. We have concluded that under the cir-cumstances of this case such a clause is not warranted. 4DECISIONS OF. THE NATIONAL LABOR RELATIONS BOARD(a)Maintaining in their governing documents theconstitutional provision reading:Any member may resign his or her member-ship provided all indebtedness is satisfied andno charges are pending against such memberand further provided that notice of such resig-nation is submitted in writing by such memberto the President of the Local Union of whichhe or she is a member within ten days preced-ing contract expiration date.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies.of the Act.(a)Remove from their governing documentsthose portions of article I, section 6, of the Re-spondent International's constitution and of articleIII, section 2, of the Respondent Local's constitu-tion set forth above.(b)Post at their business offices and meetinghalls copies of the attached notice marked "Appen-dix."3 Copies of the notice, on forms provided bythe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material.(c) Sign and return to the Regional Director suf-ficient copies of the notice for posting by TexacoRefining andMarketing, Inc., if willing, at allplaces where notices to employees are customarilyposted.(d)Notify . theRegionalDirector in writingwithin 20- days from the date of this Order whatsteps the Respondents have taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERS-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain in our governing docu-ments those portions of article I, section 6, of theInternational's ' constitution and of article III, sec-tion 2, of the Local's `constitution reading:Any member may resign his or her member-ship provided all indebtedness is satisfied andno charges are pending against such memberand further provided that notice of such resig-nation is submitted in writing by such memberto the President,of the Local 'Union of whichhe or she is a member within ten days preced-ing contract expiration date.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you'by Section 7 of the Act.WE WILL remove from our governing docu-ments those portions of our constitutions set forthabove.OIL, CHEMICAL AND ATOMIC WORK-ERS INTERNATIONAL UNION, AFL-CIO AND OIL, CHEMICAL ANDATOMICWORKERS INTERNATIONALUNION, LOCAL 1-591, AFL-CIO8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."